Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


DETAILED ACTION
The amendment filed on 1/11/2022, responding to the office action mailed on 10/15/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 2-3, 6-8.

Allowable Subject Matter
Claims 2-3, 6-8 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 2, 3, 6 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites wherein the first wiring comprises a first region electrically connected to the one of the source and the drain of the first transistor and a second region having a width narrower than a width of the first region in combination with other elements of the claim 2.



Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SELIM U AHMED/     Primary Examiner, Art Unit 2896